         Case 4:20-cv-01108-DPM Document 15 Filed 09/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

NICHOL OKVATH                                                                          Plaintiff

vs.                       Civil Action No. 4:20-cv-01108-DPM-JTK

KILOLO KIJAKAZI,
Acting Commissioner,
Social Security Administration                                                       Defendant


             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                       INSTRUCTIONS

      This recommended disposition has been submitted to Chief United States District Judge D.P.

Marshall, Jr. T he parties may file specific objections to these findings and recommendations and

must provide the factual or legal basis for each objection. The objections must be filed with the

Clerk no later than fourteen (14) days from the date of the findings and recommendations. A copy

must be served on the opposing party. The District Judge, even in the absence of objections, may

reject these proposed findings and recommendations in whole or in part.

                             RECOMMENDED DISPOSITION

       Before the Court is the Defendant’s Motion To Reverse and Remand (Doc. No. 14) to the

Commissioner (“Defendant”) for further administrative proceedings. Upon examination, it is hereby

recommended that this Motion be granted and this case be reversed and remanded to the

Commissioner for further administrative action pursuant to sentence four of section 205(g) of the

Social Security Act, 42 U.S.C. § 405(g).

       SO ORDERED this 21st day of September, 2021.



                                                 ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
